Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1-5 are pending in the current application. 

Response to Amendment
Applicant’s amendment of 1/5/21 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorokhovsky (US 20140076718).

A cathodic arc including a target surface disposed along a target deposition axis able to emit source material in a conical stream to coat the panel (Figure 1a: source Ts to deposit on substrates 22; paragraph 48- 49: use of vacuum arc cathodes as source);
A coating deposition structure positioning the cathodic arc and panel such that the panel is disposed entirely above or below the deposition plane and within the cone of material (figure 1a: illustrating placement of substrates 22, with all substrates either above or below center-point of an orthogonal plane from the source Ts).

As to the limitations of the cathodic arc being ‘able to emit the source material as both a cloud of source material vapor and generally conical stream of liquid particles…’, Gorokhovsky discloses the cathode arc as a vapor source (abstract) and illustrates the release of the vapor in a cone shape (figure 1a: release of ‘white dot’ particles from Ts).  The ability of a cathodic arc to release material as vapor and liquid is an inherent function of the operation of the cathodic source, set points of voltage, current, power, temperature, pressure, etc., and therefore Gorokhovsky is inherently capable of releasing both liquid and vapor as required by the instant claims.
As to the limitation requiring the substrate/panel maintaining a specific position above or below the deposition plane, the manner of operating a device does not differentiate an 
As to claim 2, Gorokhovsky discloses the substrates parallel to the vacuum arc source surface (figure 1A) and therefore perpendicular to an orthogonal deposition axis emanating from the source.
As to claim 3, Gorokhovsky discloses an apparatus for vacuum arc deposition onto substrates (figure 1A).  MPEP 2115 recites that the material or article worked upon by an apparatus, here the substrate or panel, does not impart patentability to the claims directed towards an apparatus.  Because the details of the panels do not impart further limitations or structure with respect to the vacuum arc coating device claimed, claim 3 is anticipated by Gorokhovsky.
As to claims 4 and 5, Gorokhovsky discloses placement of substrates both above and below a deposition plane orthogonal to the source center (figure 1a: location of plurality of substrates 22).


Response to Arguments
Applicant argues in the remarks that Gorokhovsky, as discussed above, does not disclose an apparatus in which the substrates [panels] are maintained in a position above or below the deposition plane, as required by the instant claim amendments.  This argument is not found persuasive for the following reasons:
MPEP 2114 indicates that the method of operating an apparatus is not sufficient to distinguish an apparatus from the prior art.  Even if Gorokhovsky discloses movement of the substrates across this plane, Gorokhovsky is fully capable of not moving the substrates.  A distinction is not made in the structure of the apparatus itself – but rather how the apparatus is operated.
The term ‘maintain’ does not require the panels/substrates never cross through the deposition plane as implied by the arguments.  The position above or below can be maintained for a few seconds, minutes, or indefinitely.
The embodiment of 7b of Gorokhovsky illustrates a rotational movement in which the top substrates 22 area always above a centerline (deposition plane) and the bottom substrates area always below a centerline.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JASON BERMAN/Primary Examiner, Art Unit 1794